Dismissed and Memorandum Opinion filed December 31, 2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00835-CV

                      NII-OTABIL NELSON, Appellant

                                       V.
                       DOREEN E NELSON, Appellee

                   On Appeal from the 245th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2006-31097

                         MEMORANDUM OPINION

      This is an attempted appeal from a judgment signed June 24, 2019.
Appellant filed a motion for new trial. When appellant has filed a timely post-
judgment motion, the notice of appeal must be filed within 90 days after the date
the judgment is signed. See Tex. R. App. P. 26.1(a). Appellant’s notice of appeal
was filed October 21, 2019, more than fifteen days after the date it was due on
September 23, 2015. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.1997).
      Appellant’s notice of appeal was not filed timely. On November 26, 2019,
notification was transmitted to the parties of this court’s intention to dismiss the
appeal for want of jurisdiction unless appellant filed a response demonstrating
grounds for continuing the appeal on or before December 5, 2019. See Tex. R.
App. P. 42.3(a). Appellant filed no response.

      The appeal is ordered dismissed.




                                      PER CURIAM



Panel consists of Justices Zimmerer, Spain, and Hassan.




                                         2